*381The defendants succeeded and the referee ordered a dismissal of the complaint, with costs to defendants. The defendants appeared by separate attorneys and each taxed a separate bill of costs. An appeal was taken from such taxation by plaintiff, and judge ISToxon, at Syracuse special term, December 9, 1879, granted the motion striking out defendants’ costs, and only allowing one bill to both defendants, plaintiff citing section 1022, new Code. From these orders defendants appealed to general term at Syracuse, January 6, 1880, which reversed the orders of the special term and granted defendants separate bills of costs, defendants citing 29 Sowa/rd, 90.
P. H. McJEkoy, for defendant Eobinson.
G. W. Smith, for defendant, Eoof.
C. J. Palmer, for plaintiff.